11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Deepwell Energy Services, LLC,               * From the 385th District Court
                                               of Midland County,
                                               Trial Court No. CV54356.

Vs. No. 11-20-00067-CV                       * April 2, 2020

Aveda Transportation and Energy              * Per Curiam Memorandum Opinion
Services, Jared Brown, Linda Clark,            (Panel consists of: Bailey, C.J.,
Tom Halliday, and Mickey Sims,                 Stretcher, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this appeal
are taxed against Deepwell Energy Services, LLC.